        Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 1 of 28




                                SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (the “Agreement”) is hereby made and entered into
by and between RCI PLBG, INC., a New York corporation, on behalf of itself, its agents, assigns,
attorneys, heirs, successors, executors and administrators (“RCI”), CHRISTOPHER
CHIERCHIO, an individual, on behalf of himself, his agents, assigns, attorneys, heirs, successors,
executors and administrators (“Chierchio”), and ROBERT DIMICELI, an individual, on behalf of
himself, his agents, assigns, attorneys, heirs, successors, executors and administrators (“DiMiceli”)
(RCI, Chierchio, and DiMiceli are referred to collectively herein as the “Defendants”), on the one
hand, and ALVARO DECTOR, an individual, on behalf of himself, his agents, assigns, attorneys,
heirs, successors, executors and administrators (“Dector”) and WILSON ROMERO, an individual,
on behalf of himself, his agents, assigns, attorneys, heirs, successors, executors and administrators
(“Romero”) (Dector and Romero are referred to collectively herein as the “Named Plaintiffs”),
individually and on behalf of all of the collective action opt-in plaintiffs (the “Collective Action
Opt-In Plaintiffs”)(the “Named Plaintiffs” and the Collective Action Opt-In Plaintiffs may be
referred to collectively herein as the “Plaintiffs”), on the other hand (the Defendants and the Named
Plaintiffs, both individually and on behalf of the Collective Action Opt-In Plaintiffs, are referred
to collectively herein as the “Parties”).

                                           RECITALS

        WHEREAS, the Named Plaintiffs, through their attorneys, Slater Slater Schulman LLP,
asserted claims against the Defendants for alleged violations of the Fair Labor Standards Act of
1938, 29 U.S.C. §§ 201, et seq., as amended, and related regulations (together, the “FLSA”), and
the New York Labor Law and related regulations promulgated by the NYS Commissioner of Labor
(together, the “NYLL”) in an action filed in the United States District Court for the Southern
District of New York (the “Court”), entitled Dector, et al. v. RCI PLBG, Inc., et al., Case No. 17-
CV-2269 (the “Action”); and

        WHEREAS, the Parties stipulated to conditional certification of an FLSA collective
action, which stipulation was So Ordered on December 4, 2017; and

        WHEREAS, following the provision of notice as set forth in the FLSA collective action
stipulation, 111 other individuals signed and filed Consent to Sue forms with the Court, joining
the Action as Collective Action Opt-In Plaintiffs (a complete list of all Collective Action Opt-In
Plaintiffs is annexed hereto as Exhibit A); and

       WHEREAS, by the terms of their signed Consent to Sue Forms, each of the 111 Collective
Action Opt-In Plaintiffs designated the Named Plaintiffs as their duly authorized agents to make
decisions for them regarding the litigation of the Action, including but not limited to the
negotiation of settlement terms and whether to enter into a settlement agreement resolving the
Action; and

       WHEREAS, the Parties attended two separate mediation sessions before Court-appointed
mediator Pamela Esterman, Esq., on November 19, 2018 and June 13, 2019, respectively, together
with numerous telephone conferences, which resulted in this Agreement; and

                                                 1
        Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 2 of 28




         WHEREAS, the Parties to this Agreement mutually desire to fully resolve and forever
settle all claims asserted in the Action by the Named Plaintiffs and the Collective Action Opt-In
Plaintiffs, including but not limited to all claims pursuant to the FLSA and the NYLL, for the
purpose of avoiding the time, expense and inconvenience of further litigation; and

         WHEREAS, all Parties to this Agreement are and have been represented by legal counsel
at all times throughout the claims and litigation processes, negotiation, preparation and execution
of this Agreement, and all Parties have had a full and fair opportunity to consider this Agreement
and review all of its terms with the assistance of such counsel; and

       WHEREAS, all Parties to this Agreement have carefully considered other alternatives to
executing this Agreement and have entered into this Agreement knowingly, voluntarily and
without coercion; and

        WHEREAS, the Named Plaintiffs have analyzed and evaluated the merits of the claims
asserted against the Defendants and the impact of this Agreement on the Named Plaintiffs and the
Collective Action Opt-In Plaintiffs, and based upon their analysis and evaluation of a number of
factors, and recognizing the substantial risks of continued litigation, including the possibility that
the Action, if not settled now, might not result in any recovery whatsoever, or might result in a
recovery that is less favorable and that would not occur for several years, the Named Plaintiffs are
satisfied that the terms and conditions of this Agreement are fair, reasonable, and adequate and
that this Agreement is in the best interests of the Named Plaintiffs and the Collective Action Opt-
In Plaintiffs.

       NOW THEREFORE, with the intent to be legally bound hereby and in consideration of
the mutual covenants contained herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by all of the Parties hereto,

       IT IS HEREBY AGREED by and between the Parties as follows:

                                          AGREEMENT

     (1) Submission of Agreement for Court Approval; Dismissal of the Action With Prejudice.
The Parties shall jointly provide this Agreement to the Court for review and approval, together
with the proposed Order of Voluntary Dismissal with Prejudice annexed to this Agreement as
Exhibit B. This Agreement shall not become final and binding upon the Parties until it has been
approved by the Court as a fair and reasonable disposition of the FLSA claims asserted by the
Named Plaintiffs and the Collective Action Opt-In Plaintiffs in the Action, and until all of the
Named Plaintiffs’ and Collective Action Opt-In Plaintiffs’ claims asserted in the Action have been
dismissed in their entirety with prejudice. In the event that the Court does not approve this
Agreement solely because of a finding that the Named Plaintiff service awards sought by Dector
and Romero are excessive, this shall not affect the enforceability of this Agreement, and the Parties
shall still be bound by the other terms of the Agreement hereof. In such a situation, the Court shall
be empowered to adjust the Named Plaintiff service awards to Dector and Romero, from the total
Settlement Amount to a figure that the Court would find to be fair and reasonable, however, the

                                                  2
          Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 3 of 28




total Settlement Amount shall remain unchanged. In the event that the Court does not approve this
Agreement for reasons other than a finding that the Named Plaintiff service awards provided for
herein are excessive, then this Agreement shall be null and void, although the parties hereby agree
to use their best efforts to address the Court’s stated concerns and modify said findings in an
amended Settlement Agreement within 30 days of said Court’s decision, or as soon as practicable
thereafter.

     (2) Settlement Amount; Payments; Breakdown; Pre-Conditions; Tax Treatment. (a) The
Defendants shall pay to the Plaintiffs and their attorneys the gross total sum of Five Hundred
Fifty Thousand and 00/100 Dollars ($550,000.00) (the “Settlement Amount”), to be paid in
sixteen (16) separate, equal monthly installments of Thirty-Four Thousand Three Hundred
Seventy-Five and 00/100 Dollars ($34,375.00), with the initial payment due on March 15, 2020,
and the subsequent installment payments due on the 15th day of each succeeding month until and
including June 15, 2021, on which date the final installment payment shall be due. In the event
that this Agreement has not yet been approved by the Court as of March 15, 2020, then the
Defendants shall escrow with their attorneys, Stephen D. Hans & Associates, P.C., the funds
representing each installment payment of $34,375.00 for any month occurring from and including
March 15, 2020 and any subsequent installment payments that may become due prior to Court
approval of this Agreement. Should the Court subsequently approve this Agreement and dismiss
the Action in its entirety with prejudice (other than to keep jurisdiction for enforcement of this
agreement), Stephen D. Hans & Associates shall then promptly transmit all such escrowed funds
back to the Defendants within ten (10) business days of the Court’s approval of this Agreement
and the dismissal of the Action in its entirety with prejudice (other than to keep jurisdiction for
enforcement of this agreement). Defendants shall then issue checks representing all amounts due
as of the fifteenth (15th) day of the succeeding month, provided that Court approval of this
Agreement occurs no less than fifteen (15) days prior to such date. By way of example, if the
Court approves this Agreement and dismisses the Action in its entirety with prejudice in the first
fifteen days of a given month, then the first distribution, which shall include all amounts held in
escrow, shall be made on the fifteenth (15th) day of the following month.

    (b)    The Settlement Amount shall be apportioned as follows:
                    i. the amount of One Hundred Eighty Three Thousand Three Hundred Thirty-
                       Three Dollars and Thirty-Three Cents ($183,333.33) shall be payable to
                       Slater Slater Schulman LLP, counsel for the Named Plaintiffs and the
                       Collective Action Opt-In Plaintiffs (“Plaintiffs’ Counsel”), as attorney’s
                       fees;
                   ii. the amount of Five Thousand Two Hundred Seventy-Five Dollars and
                       Sixty-Eight Cents ($5,275.68) shall be payable to Plaintiffs’ Counsel, as
                       costs;
                  iii. the amount of Three Thousand Five Hundred and 00/100 Dollars
                       ($3,500.00) shall be payable to Dector as a Named Plaintiff service award;
                  iv. the amount of Three Thousand Five Hundred and 00/100 Dollars
                       ($3,500.00) shall be payable to Romero as a Named Plaintiff service award;
                   v. the amount of Twenty-Five Thousand and 00/100 Dollars ($25,000.00),
                       shall be payable to Plaintiffs’ Counsel to be held in escrow for purposes of
                       payment to the Settlement Administrator for expected administrative

                                                 3
        Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 4 of 28




                       expenses, with any amounts not expended to be included in the Holdback
                       Amount (as defined in subparagraph 4(d));
                   vi. the amount of Twenty-Eight Thousand Two Hundred Fifty and 00/100
                       Dollars ($28,250.00) shall be apportioned to the Plaintiffs as set forth in
                       Section 4(c) below to compensate Plaintiffs for WTPA violations;
                  vii. the remainder of the Settlement Amount shall be apportioned amongst the
                       Named Plaintiffs and the Collective Action Opt-In Plaintiffs set forth in
                       Exhibit A to this Agreement.

Notwithstanding the foregoing, the amounts set forth in subparagraphs (2)(b)(vi) and (vii) above
may be reduced to account for certain Opt-Out Plaintiffs (as defined in subparagraph 2(f), below)
and any Non-Responsive Opt-In Plaintiffs (as defined in subparagraph 2(e), below, subject to the
limitations set forth therein) who fail to timely satisfy all of the necessary preconditions to
receiving a settlement payment. Furthermore, other than in an event of default, under no
circumstances whatsoever shall the Defendants ever be obligated to pay any amount in excess of
the $550,000.00 Settlement Amount pursuant to the terms of this Agreement.

     (c)      Any Collective Action Opt-In Plaintiff receiving a total recovery of less than Seven
Hundred Fifty and 00/100 Dollars ($750.00) shall receive payment in full of the entire amount to
be paid to them in the first settlement payment distribution. The Named Plaintiffs and all of the
remaining Collective Action Opt-In Plaintiffs shall have their designated portions of the Settlement
Amount paid out over the course of the full 16-month installment payment plan set forth in
subparagraph 2(a), above. One half of the amount payable to each of the Named Plaintiffs and the
Collective Action Opt-In Plaintiffs from the Settlement Amount shall be classified as gross wages,
less all legally required withholdings therefrom, to be reported by IRS Form W-2, while the other
half shall be classified as liquidated and/or statutory damages to be reported by IRS Form 1099.
All payments to Slater Slater Schulman LLP shall be classified as attorney’s fees and costs to be
reported by IRS Form 1099. The Named Plaintiffs and the Collective Action Opt-In Plaintiffs
shall be solely responsible for the payment of all federal, state and local taxes due on each of their
respective portions of the Settlement Amount, with the sole exception of all legally required tax
withholdings made from the portion of the Settlement Amount classified as wages. As a necessary
precondition to receiving any payments pursuant to this Agreement, each of the Named Plaintiffs
and the Collective Action Opt-In Plaintiffs must provide Defendants with: (i) a signed Release of
Claims form in the form annexed hereto as Exhibit C; and (ii) a properly completed, duly executed
IRS Form W-9. For purposes of satisfying the conditions precedent in the preceding sentence, an
electronic signature or “Docusigned” document shall be acceptable by Defendants. No Collective
Action Opt-In Plaintiff shall be entitled to receive any payment pursuant to this Agreement until
such time as all necessary preconditions set forth above have been satisfied. Tax withholdings
shall be made from all settlement checks constituting wages based upon withholding allowance
information previously on file with Defendants from the time of each Named Plaintiffs’ and
Collective Action Opt-In Plaintiffs’ prior employment by RCI. In the event that any of the Named
Plaintiffs or Collective Action Opt-In Plaintiffs wish for different withholding allowances to apply,
such Named Plaintiffs or Collective Action Opt-In Plaintiffs must submit updated IRS Forms W-
4 to Defendants prior to the issuance of any settlement checks.




                                                  4
        Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 5 of 28




     (d) Subject to the terms set forth in Paragraph (4) herein, the Settlement Administrator will
provide Defendants with a payment schedule containing a verification of the check amounts to be
paid by Defendants to individual Plaintiffs prior to each settlement payment distribution.
Defendants shall issue and deliver all settlement checks via first class mail addressed to the
respective Named Plaintiffs and Collective Action Opt-In Plaintiffs, pursuant to the payment
distribution information provided by the Settlement Administrator, and will email within ten (10)
days of payment of such a report confirming all amounts paid in the current installment, to
Plaintiffs’ Counsel at jschulman@sssfirm.com.

     (e) If any of the Collective Action Opt-In Plaintiffs fail to provide Defendants with a signed
Release of Claims form and a properly completed, duly executed IRS Form W-9 within 120 days
of the Court’s approval of this Agreement, then such Collective Action Opt-In Plaintiffs
(hereinafter the “Non-Responsive Opt-In Plaintiffs”) shall finally and irrevocably forfeit any
entitlement to receive their allocated portion of the Settlement Amount pursuant to this Agreement.
Despite forfeiting their right to receive their allocated portion of the Settlement Amount, Non-
Responsive Opt-In Plaintiffs shall nonetheless be irrevocably bound by the all of the terms of this
Agreement, including but not limited to the release of claims set forth in Paragraph 3 below. If
the combined individual recovery amounts allocated for such Non-Responsive Opt-In Plaintiffs
amount to $20,000.00 or less, then such amount shall be added to the amount set forth in Section
4(d) and shall be included in the Holdback Amount (as defined therein). In the event that the
combined individual recovery amounts allocated for such Non-Responsive Opt-In Plaintiffs
exceeds $20,000.00, then only $20,000.00 shall be added to the amount set forth in Section 4(d)
and shall be included in the Holdback Amount (as defined therein), and the amount in excess of
$20,000.00 shall be deducted from the Settlement Amount and shall revert back to Defendants
after all installment payments have been made, and Defendants shall be permanently and
irrevocably relieved of any obligation to pay such amount to anyone. Notwithstanding anything
to the contrary in this Section (2)(e), the Parties seek to work in good faith to allow maximum
participation by the Collective Action Opt-In Plaintiffs, including, without limitation, the
reasonable extension of the 120-day participation deadline set forth in this subparagraph 2(e) on
an individual basis where good cause has been demonstrated by such an individual.

     (f) Any Collective Action Opt-In Plaintiff who wishes to refuse their allocated individual
settlement recovery shall have the opportunity to opt-out of this settlement by filing with the
Settlement Administrator a completed and signed opt-out statement (an “Opt-Out Statement”)
containing all of the information, and complying with all of the requirements, set forth in the notice
annexed hereto as Exhibit D, and may seek to enforce their claims separately on an individual
basis (each such party, an “Opt-Out Plaintiff”). In order to be timely, any such Collective Action
Opt-In Plaintiff wishing to refuse their individual settlement amount and opt out of this settlement
must file an Opt-Out Statement so that it is received by the Settlement Administrator no later than
60 days after the Settlement Administrator mails written notification to the Collective Action Opt-
In Plaintiffs informing them of the Court’s approval of this Agreement, which mailing shall be
expected to occur no later than ten (10) days following the Court’s approval of this Agreement. If
an Opt-Out Plaintiff who has timely filed an Opt-Out Statement with the Settlement Administrator
subsequently files a separate action against Defendants within 30 days of filing the Opt-Out
Statement with the Settlement Administrator, the FLSA or NYLL statute of limitations applicable
to that Opt-Out Plaintiff’s claims shall be tolled and suspended from the date of Court approval of

                                                  5
        Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 6 of 28




this Agreement and continuing until 12:01 a.m. on the 31st day after the Opt-Out Statement has
been filed with the Settlement Administrator, and if such Opt-Out Plaintiff does file such a separate
action within those 30 days, he shall have been deemed to have filed such separate action as of the
date of his filing of his Opt-In notice in this Action for purposes of calculating the FLSA or NYLL
statute of limitations. Any Collective Action Opt-In Plaintiff who does not timely file an Opt-Out
Statement with the Settlement Administrator so that it is received by the Settlement Administrator
within 60 days following the date of mailing of the written notice by the Settlement Administrator
of the Court’s approval of this Agreement shall no longer be permitted to opt out of this Agreement,
and shall be irrevocably bound by the all of the terms of this Agreement, including but not limited
to the release of claims set forth in Paragraph 3 below, regardless of whether or not any such
individual timely complied with their obligations to satisfy all necessary preconditions to receiving
a settlement payment, or whether or not they actually received a settlement payment. The
individual recovery amounts allocated for any Opt-Out Plaintiffs shall be deducted from the
Settlement Amount in full and shall revert back to Defendants, who shall be permanently and
irrevocably relieved of any obligation to pay such amounts to anyone.

     (g) Concurrently with the execution of this Agreement, Defendants shall execute and
deliver to Plaintiffs’ Counsel affidavits of confession of judgment in the form annexed hereto as
Exhibit E (the “Affidavits of Confession”). The executed Affidavits of Confession shall be held in
escrow by Plaintiffs’ Counsel, and shall not be entered and/or filed at any time unless: (i) the
Defendants fail to timely make any of the initial or installment payments by the due dates set forth
in subparagraph 2(a), above; (ii) Plaintiffs’ Counsel provides written notice to counsel for the
Defendants by email and/or fax transmission that the Defendants are in default of their payment
obligations pursuant to this Agreement; (iii) ten (10) business days have passed since the receipt
of such written notice by counsel for the Defendants and the Defendants have failed to cure such
default by making payment in full of the overdue installment payment; and (iv) one of the Grace
Periods, as defined in subparagraph 2(h) below, does not apply. Upon issuance of the checks
constituting the final installment payment pursuant to this Agreement, the executed Affidavits of
Confession shall then be null and void, and Plaintiffs’ Counsel shall promptly destroy the original
executed Affidavits of Confession and shall keep no copies thereof in either hardcopy or electronic
format.

     (h) Throughout the 16-month installment plan for payment of the Settlement Amount,
Defendants shall be permitted four (4) separate 60-day grace periods (the “Grace Periods”) for
making late payments, which shall be separate of and in addition to the ten (10) business day cure
period that applies for each separate installment payment as set forth in subparagraph 2(g), above.
With respect to any particular installment payment pursuant to this Agreement, if the Defendants
do not make the payment by the due date and the 10-business day cure period expires without the
overdue installment payment being made, one of the Grace Periods, if any remain available, shall
automatically apply and shall prevent the Named Plaintiffs and Collective Action Opt-In Plaintiffs
from holding the Defendants in default, filing the Affidavits of Confession, or otherwise seeking
to enforce this Agreement in any way during its 60-day duration. The 60-day duration of each
Grace Period shall be calculated from the due date of the missed installment payment to which it
applies. At no point shall more than one (1) installment payment be overdue at any point in time,
otherwise the Named Plaintiffs and Collective Action Opt-In Plaintiffs shall then be entitled to file



                                                 6
        Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 7 of 28




the Affidavits of Confession and seek to enforce this Agreement, whether or not Defendants have
any remaining Grace Periods available.

     (3) Release of Claims: In consideration for the payment of the Settlement Amount, as well
as for other good and valuable consideration, the Named Plaintiffs, individually and as the duly
authorized agents for the Collective Action Opt-In Plaintiffs in the Action, on behalf of both the
Named Plaintiffs, the Collective Action Opt-In Plaintiffs, and their dependents, heirs, executors,
administrators, legal and/or personal representatives, successors, assigns and agents, do hereby
knowingly, voluntarily, unconditionally and irrevocably release and forever discharge Chierchio,
Lisa Chierchio, DiMiceli, John Bonura, RCI, Liquid Plumbing Corp., Affinity Human Resources,
LLC and each and every one of their divisions, affiliates, subsidiaries, parents, franchisors,
corporations under common ownership or control, related business entities, predecessors,
successors, management companies, assigns, officers, directors, trustees, employees, agents,
shareholders, members, administrators, representatives, attorneys, insurers or fiduciaries, past,
present or future (hereinafter referred to collectively as the “Releasees”), from any and all claims,
known or unknown, suspected or unsuspected, asserted or unasserted, arising under the FLSA, the
NYLL, including but not limited to the NYS Wage Theft Prevention Act, and any other statutory,
regulatory and/or common law claims for alleged unpaid wages, unpaid minimum wages, unpaid
overtime wages, or other compensation, liquidated damages, statutory damages and/or penalties,
interest, costs and attorney’s fees, based upon any conduct occurring from the beginning of the
world to the date of execution of this Agreement. To the fullest extent permitted by law, the
Named Plaintiffs and the Collective Action Opt-In Plaintiffs promise not to sue or bring any
charges, complaints or lawsuits related to the claims hereby waived and released against the
Releasees in the future, individually or as members of a class or collective action. This waiver,
release and promise not to sue is binding upon the Named Plaintiffs and the Collective Action Opt-
In Plaintiffs, and upon each of their respective heirs, legal representatives and assigns. The
provisions of this Paragraph (3) shall not apply to any Opt-Out Plaintiffs.

     (4) Calculation of Individual Payment Amounts. (a) Defendants have provided Plaintiffs’
Counsel with employee time sheet and payroll data, and Plaintiffs’ Counsel has provided each
Plaintiff with this data and worked to confirm such data with each individual Plaintiff. The
estimated amount of unpaid wage and overtime damages which Plaintiffs claim to be owed to the
Collective Action Opt-In Plaintiffs, based upon the records produced by Defendants, is
$225,101.87.

     (b) The Parties agree, however, that while the data provided by Defendants appears reliable
and consistent, they anticipate that there still may be additional adjustments to be made due to
undiscovered discrepancies as of the date hereof. These reasons might include alleged failures to
clock in or out, or alleged software issues. The Parties hereto agree to work together with each
other and the Settlement Administrator (as set forth in Paragraph (6) below) to address any alleged
discrepancies which may be raised by individual Plaintiffs upon the presentment of competent and
compelling evidence from any such Plaintiffs.

     (c) Additionally, Defendants shall pay each Plaintiff $250.00 for WTPA violations, for a
collective amount of $28,250.00.



                                                 7
        Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 8 of 28




     (d) Holdback Amount. A holdback fund (the “Holdback Amount”) shall be created by
taking all unallocated funds and allocating such funds pro rata among the Named Plaintiffs and
the Collective Action Opt-In Plaintiffs in such amounts as determined by their respective
percentages of the total amount of unpaid wage and overtime damages, as confirmed by the
Settlement Administrator. For purposes of clarification, the Holdback Amount shall be determined
after taking into account: (X) any amounts allocated to remediate discrepancies, as determined by
the Settlement Administrator pursuant to Section (4)(b) above; (Y) any amounts forfeited by Opt-
Out Plaintiffs (as defined in subparagraph 2(f), below) and/or Non-Responsive Opt-In Plaintiffs
(as defined in subparagraph 2(e), below, subject to the threshold limitations set forth therein); and
(Z) any amount not paid to the Settlement Administrator pursuant to 2(b)(v) above.

    (e) Each Plaintiff shall receive an amount equal to the greater of: (1) (a) the full amount of
unpaid wage and overtime damages, based on Defendants’ payroll records and possibly
supplemented by competent and compelling evidence which may be provided by certain individual
Plaintiffs, plus (b) their respective portion of the Holdback Amount, plus (c) $250.00 for payment
of WTPA violations; or (2) $500.00.

     (5) Within ten (10) days following the Court’s approval of this Agreement, the Settlement
Administrator shall notify the Plaintiffs of the Court’s approval and their owed wages, as well as
an explanation of the distribution of the Holdback Amount, and that the actual amount they receive
shall be not be determined until the allocation of the Holdback Amount has been determined.

   (6) Retention of the Settlement Administrator and Responsibilities of the Settlement
Administrator, Defendants and Plaintiffs’ Counsel.

       (A)     Plaintiffs’ Counsel shall engage a qualified and experienced entity that is agreeable
               to the Defendants to serve as the settlement administrator (the “Settlement
               Administrator”), who shall be paid entirely out of the Settlement Amount. The
               Settlement Administrator shall be responsible for:

               1.      promptly providing an IRS Form W-9 to Defendants’ Counsel following
                       the Settlement Administrators engagement by the parties;

               2.      confirming individual award amounts and current mailing addresses with
                       the individual Collective Action Opt-In Plaintiffs;

               3.      providing the parties with a payment distribution schedule for each
                       installment date which shall include both w-2 and 1099 amounts for each
                       individual Plaintiff;

               4.      copying counsel for all Parties on material correspondence and promptly
                       notifying all counsel for the Parties of any material requests or
                       communications made by any Party;

               5.      receiving, reviewing and promptly furnishing to counsel for the Parties
                       copies of any Opt-Out Statements, or other written or electronic


                                                 8
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 9 of 28




             communications from Plaintiffs which the Settlement Administrator
             receives;

      6.     keeping track of Opt-Out Statements including maintaining the original
             mailing envelope in which the request was mailed;

      7.     ascertaining current     address   and   addressee    information   for   all
             correspondence;

      8.     responding to inquiries of Plaintiffs regarding procedures for filing Opt-out
             Statements;

      9.     referring to Plaintiffs’ Counsel all inquiries by individual Plaintiffs
             regarding matters not within the Settlement Administrator’s duties specified
             herein;

      10.    responding to inquiries from Plaintiffs’ Counsel and Defendants’ Counsel
             consistent with the Settlement Administrator’s duties specified herein;

      11.    promptly apprising Plaintiffs’ Counsel and Defendants’ Counsel of the
             activities of the Settlement Administrator;

      12.    maintaining adequate records of its activities, including the dates of the
             mailing of any correspondence and receipt of Opt-Out Statements, returned
             mail and other communications and attempted written or electronic
             communications with the individual Plaintiffs;

      13.    providing Defendants’ counsel with timely written notice of instructions as
             to where to send settlement checks and in what amounts to each payee; and

      14.    providing an accounting to Plaintiffs’ Counsel and Defendants’ Counsel
             following each distribution for how the settlement proceeds shall be
             distributed; and

      15.    such other tasks upon which the Parties mutually agree.

(B)   Defendants shall be responsible for: (i) preparing, drafting and mailing W-2 and
      1099 forms and settlement checks, as applicable to Collective Action Opt-In
      Plaintiffs, in the amounts verified by the Settlement Administrator; (ii) reasonably
      cooperating with the Settlement Administrator; (iii) providing accurate information
      necessary to calculate the amounts of the settlement checks; (iv) providing
      reasonably available data to assist the Settlement Administrator in locating
      Collective Action Opt-In Plaintiffs; (v) providing additional documents and
      information as reasonably requested by Plaintiffs’ Counsel or the Settlement
      Administrator in connection with the approval and/or administration of the
      Agreement, to the extent such documents and/or information are in Defendants’
      possession, and (vi) providing other reasonably available information related to the
      administration of the Agreement.

                                       9
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 10 of 28




        (C)     The Parties will have equal access to the Settlement Administrator. Plaintiffs’
                Counsel and Defendants agree to use their best efforts to cooperate with the
                Settlement Administrator and provide reasonable assistance in administering the
                Agreement.

     (7) Each Party To Bear Its Own Attorney’s Fees. The Parties shall each bear their own
attorney’s fees, costs, and expenses, except as expressly provided herein.

     (8) Tax Liability. The Named Plaintiffs and Collective Action Opt-In Plaintiffs understand
that no federal, state or local income taxes, payroll taxes or other taxes or withholdings have been
or will be paid by any of the Releasees or withheld by any of the Releasees on account of or from
the Settlement Amount, with the sole exception of the legally required tax withholdings made by
Defendants from the portion of the Settlement Amount that is classified herein as wages. The
Named Plaintiffs and the Collective Action Opt-In Plaintiffs acknowledge that the Defendants and
their counsel do not make and have not made any representations regarding the taxability of such
amounts or the necessity for making withholdings therefrom, and the Named Plaintiffs and
Collective Action Opt-In Plaintiffs further acknowledge that they have not relied upon any advice
or representation by any of the Defendants or their attorneys as to the necessity for withholding
from or the taxability of such amounts. The Named Plaintiffs and Collective Action Opt-In
Plaintiffs shall be solely responsible for any and all taxes which may be due as a result of their
receipt of all of the money paid to them by the Defendants pursuant to this Agreement, with the
sole exception of the legally required withholdings made from that portion of the Settlement
Amount that is classified herein as wages. The Plaintiffs further agree to accept full, complete,
sole and entire responsibility for any tax liability, withholding liability, interest or penalty that may
be assessed against or incurred by any of the Releasees or by the Named Plaintiffs or Collective
Action Opt-In Plaintiffs, or both, as a result of not withholding taxes from any portion of the money
paid to the Named Plaintiffs or the Collective Action Opt-In Plaintiffs pursuant to this Agreement.

     (9) No Admission of Liability. The Defendants do not admit to any liability or wrongdoing
whatsoever on their part or by any individuals acting under their supervision or on their behalf.
Neither this Agreement nor the payment or acceptance of the Settlement Amount shall be
construed, described or characterized by any of the Parties hereto or by any of their agents or
representatives as an admission by the Defendants or by any individuals acting under the
Defendants’ supervision or on the Defendants’ behalf of any liability or wrongdoing or violation
of any law, rule, regulation, public policy or contractual provision.

    (10) Successors and Assigns. This Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of each of the Parties.

     (11) Entire Agreement. This Agreement, when signed by all Parties, shall constitute the
entire understanding and agreement between the Parties with respect to the settlement of the
Named Plaintiffs’ and the Collective Action Opt-In Plaintiffs’ claims asserted in the Action, and
supersedes and cancels any and all prior oral and written agreements, if any, between and among
them.




                                                   10
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 11 of 28




    (12) Modification in Writing. This Agreement may not be altered, amended or modified, nor
any of its provisions waived, except by a further agreement in writing signed by all of the Parties
or by their respective counsel.

     (13) No Other Assurances. The Named Plaintiffs, individually and on behalf of the
Collective Action Opt-In Plaintiffs, acknowledge that, in deciding to execute this Agreement, they
have not relied upon any promises, statements, representations or commitments, whether spoken
or in writing, made to them by anyone, except for what is expressly stated in this Agreement.

    (14) Notice. Notice to Defendants shall be made by email to Defendants’ attorneys at
nshillito@hansassociates.com and fax at 718-275-6704. Notice to Plaintiffs’ Counsel shall be
made by email at jschulman@sssfirm.com and fax at 212-922-0907.

     (15) Governing Law. This Agreement and the rights and obligations of the Parties
hereunder are to be governed by and construed and interpreted in accordance with the laws of the
State of New York applicable to contracts made and to be performed wholly within New York,
without regard to choice or conflict of laws principles.

     (16) Continuing Jurisdiction. The Parties shall request that the Court retain jurisdiction
over the interpretation and implementation of this Agreement as well as any and all matters arising
out of, or related to, the interpretation or enforcement of this Agreement.

     (17) Joint Preparation. The language of all parts of this Agreement shall in all cases be
construed as a whole, extending to it its fair meaning, and not strictly for or against any of the
Parties. The Parties agree that, in consultation with their attorneys, they have jointly prepared and
approved the language of the provisions of this Agreement, and that should any dispute arise
concerning the interpretation of any provision hereof, neither the Named Plaintiffs nor the
Defendants shall be deemed the drafters, nor shall any such language be presumptively construed
in favor of or against either the Named Plaintiffs or the Defendants.

     (18) Severability. If any provision, term or clause of this Agreement, or any part thereof, is
declared by any court of competent jurisdiction or any foreign, federal, state, county or local
government or any other governmental regulatory or administrative agency, authority or
arbitration panel to be invalid, void, unenforceable or against public policy for any reason, such
provision, term or clause, or part thereof, shall be deemed severable, such that all other provisions,
terms and clauses, or parts thereof, of this Agreement shall remain in full force and effect and shall
continue to be valid and binding upon all of the Parties.

    (19) Captions. Paragraph captions contained in this Agreement have been inserted herein
only as a matter of convenience and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.

    (20) Counterparts; Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same instrument. This



                                                 11
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 12 of 28




Agreement may be executed and delivered with original signatures or by facsimile or PDF-scanned
signatures, either of which shall be deemed legally binding as fully as an original signature.




                      [THIS SPACE INTENTIONALLY LEFT BLANK]




                                              12
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 13 of 28
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 14 of 28
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 15 of 28




 EXHIBIT A



                               15
     Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 16 of 28




EXHIBIT A – OPT-IN PLAINTIFFS


                     Name
   1.    Adeniyi, Olaniwan
   2.    Ahmed, Muhammed
   3.    Alexander, Jan
   4.    Alfonso, Randolfo
   5.    Amoroso, Christian
   6.    Araujo, Juan A.
   7.    Arias, Eliezer Gil
   8.    Atkinson, Shamar
   9.    Belli, Erion
   10.   Blades, Joachin
   11.   Branch, Ervin
   12.   Brown, Valencio
   13.   Cabrera, Johan Francisco
   14.   Cabrera, Rodolfo
   15.   Campbell, Gregory
   16.   Charles, Josh
   17.   Chiara, Vincent
   18.   Cintron, Luis
   19.   Cocos, Adrian
   20.   Cotto, David
   21.   De Los Santo, Henry Perez
   22.   Dector, Alvaro
   23.   Deppisch, William
   24.   Diaz, Ruddy
   25.   DiDonna, Louis
   26.   Dika, Hektor
   27.   Dominguez, Delfino
   28.   Duvernay, Eric
   29.   Garcia, Domingo
   30.   Gillespie, Jesse
   31.   Gilson, Henry
   32.   Gilson, Ruben Valerio
   33.   Gonzalez, Oscar
   34.   Gordon, Demetrius
   35.   Gouedy, Christopher
   36.   Granados, Eugenio
   37.   Hidalgo, Frailyn
   38.   Irving, Dwight
   39.   Jones-Reese, Vincent
   40.   Laureano, Edward
   41.   Leslie, Terrance
   42.   Levene, Nkomo
   43.   Lizardo, Diokle Veron
   44.   Lopez, Gerson

                                     16
  Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 17 of 28




45.   Malcolm, Dwayne
46.   Marrero, Jose
47.   Marte, Jose
48.   Martin, Matthew
49.   Martinez, Almando
50.   Martinez, Steven
51.   Martinez, Wilfredo
52.   Matos, Angel Cuevas
53.   McCoy, Gregory
54.   McCrimmon, Brandon
55.   Mena, Corey
56.   Mena, George
57.   Mendez, Kelvin
58.   Merced, Francisco
59.   Mills, Jason
60.   Mills, Todd
61.   Natal, Efrain
62.   O’Connor, Mark*
63.   Ortiz, Juan
64.   Otero-Valentin, Vicente
65.   Pacheco, Michael
66.   Paez, Rene
67.   Peralta, Eric
68.   Peters, Brian
69.   Plummer, Jason
70.   Ponce, Christopher
71.   Provitt, Ronnie
72.   Puma, Francisco
73.   Ramirez, Hermes
74.   Ramirez, Jesus
75.   Ramirez, Jose
76.   Rivera, Amos
77.   Rivera, Christopher
78.   Robinson, David
79.   Rodriguez, Marcos
80.   Rolon, Roberto
81.   Roman, Matthew
82.   Romero, Wilson
83.   Roques, Felix
84.   Rosado, Anthony
85.   Rosado, Hector
86.   Rosado, Juelle
87.   Rosario, Luis
88.   Rosas, Erry
89.   Ruiz, Brendon
90.   Saffioti, Joseph
91.   Salado, German
92.   Samura, Ibrahim

                                 17
      Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 18 of 28




    93. Sanchez, Teofilo
    94. Sanders, Donnell
    95. Santana, Daniel
    96. Santiago, Jose
    97. Santos, Adderly
    98. Savage, Courtney
    99. Schroeder, Joseph
    100.        Sherpa, Nima
    101.        Shuguli, Edwin
    102.        Soto, Carlos
    103.        Soto, Justin
    104.        Stewart, Max
    105.        Sutton, Kareem
    106.        Vargas, Robert
    107.        Vargas, Rodolfo
    108.        Vasquez, Joshua
    109.        Vizcaino, Jose
    110.        Wankowicz, Adam
    111.        Williams, Rayquan
    112.        Zamora, Hector
    113.        Zapata, Anthony

* Mark O’Connor’s amount excludes any compensation for damages under New York Labor
Law, which he has previously released Defendants from liability.




                                          18
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 19 of 28




 EXHIBIT B



                               19
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 20 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 ALVARO DECTOR and WILSON ROMERO,
 individually, and on behalf of all others similarly
 situated,                                                         Case No.: 17 Civ. 2269
                                              Plaintiffs,
                             -against-                             ORDER OF VOLUNTARY
                                                                   DISMISSAL WITH PREJUDICE
 RCI PLBG, INC., CHRISTOPHER CHIERCHIO
 and ROBERT DIMICELI,

                                              Defendants.
-----------------------------------------------------------------X
         Upon the joint application of the Named Plaintiffs, individually and on behalf of all

Collective Action Opt-In Plaintiffs in this action, and Defendants, by their respective counsel, for

entry of an Order of Voluntary Dismissal with Prejudice approving their settlement agreement in

this action, and the parties having consented to the entry of this Order; and sufficient cause

appearing for the same; after due deliberation; it is HEREBY ORDERED AS FOLLOWS:

       1.      The parties’ settlement has been negotiated in good faith and at arm’s length by the

parties through their respective counsel with the assistance of a private mediator;

       2.      The settlement is approved as a fair and reasonable disposition of the Fair Labor

Standards Act claims asserted by the Named Plaintiffs and the Collective Action Opt-In Plaintiffs;

       3.      Accordingly, this action, and all of the claims asserted herein by the Named

Plaintiffs and all of the Collective Action Opt-In Plaintiffs, is hereby dismissed in its entirety with

prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure;

       4.      The Court shall retain jurisdiction over this matter for purposes of the interpretation

and enforcement of the parties’ settlement agreement.

                                                       SO ORDERED.
Dated: New York, New York
       ______________, 2020                            ____________________________________
                                                       United States Magistrate Judge

                                                  20
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 21 of 28




 EXHIBIT C



                               21
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 22 of 28




                                    RELEASE OF CLAIMS

        By signing where indicated below, I _______________________________________, in
consideration for the receipt of my designated portion of the Settlement Amount as set forth in the
Parties’ Settlement Agreement in the case of Dector, et al. v. RCI PLBG, Inc., et al., Case No. 17-
CV-2269 (the “Action”), as well as for other good and valuable consideration, do hereby
knowingly, voluntarily, unconditionally and irrevocably release and forever discharge Christopher
Chierchio, Lisa Chierchio, Robert DiMiceli, John Bonura, RCI PLBG, Inc., Liquid Plumbing
Corp., Affinity Human Resources, LLC and each and every one of their divisions, affiliates,
subsidiaries, parents, franchisors, corporations under common ownership or control, related
business entities, predecessors, successors, management companies, assigns, officers, directors,
trustees, employees, agents, shareholders, members, administrators, representatives, attorneys,
insurers or fiduciaries, past, present or future (hereinafter referred to collectively as the
“Releasees”), from any and all claims, known or unknown, suspected or unsuspected, asserted or
unasserted, arising under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq., as
amended, and related regulations, the New York Labor Law and related regulations promulgated
by the NYS Commissioner of Labor, including but not limited to the NYS Wage Theft Prevention
Act, and any other statutory, regulatory and/or common law claims for alleged unpaid wages,
unpaid minimum wages, unpaid overtime wages, or other compensation, liquidated damages,
statutory damages and/or penalties, interest, costs and attorney’s fees, based upon any conduct
occurring from the beginning of the world to the date of my execution of this release. To the fullest
extent permitted by law, I promise not to sue or bring any charges, complaints or lawsuits related
to the claims hereby waived and released against the Releasees in the future, individually or as a
member of a class or collective action. This waiver, release and promise not to sue is binding upon
me and my heirs, legal representatives and assigns.

        By signing where indicated below, I also acknowledge that I have received a copy of the
Parties’ Settlement Agreement, and I hereby agree to be bound by all of the terms set forth therein.



                                      Signature:_______________________________________


                                      Print Name:_____________________________________


                                      Date Signed: ________________________




                                                 22
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 23 of 28




 EXHIBIT D



                               23
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 24 of 28




                                            Opt-Out Notice

       IMPORTANT: YOU HAVE 60 DAYS TO “OPT OUT” OF THIS AGREEMENT

You may exclude yourself (“opt-out”) from this case if you do not want to receive a settlement
payment, and you want to maintain your right to sue Defendants on your own for the claims
released by the Settlement. To withdraw from this case, you must mail a written, signed
statement to the Settlement Administrator clearly indicating your wish to opt out of the “RCI
Collective Action Settlement.” Your name, address, and telephone number must be included in
your opt-out letter. To be effective, your opt-out letter must be faxed, emailed, or mailed via First
Class United States Mail, postage prepaid, to the address below, and must be received by the
Settlement Administrator by [insert date 60 days following the date of mailing by the Settlement
Administrator of the notice informing the Collective Action Opt-In Plaintiffs of the Court’s
approval of the Agreement and notifying each Plaintiff of their allocated share of the Settlement
Amount].


                        Angeion Group
                        ________________, PA
                        Tel: _________ Fax: ________________
                        E-Mail: info@__________.com
                        RE: RCI Collective Action Settlement


If you timely file an Opt-Out Statement with the Settlement Administrator and you proceed
against the Defendants in a separate action against Defendants within 30 days from the date you
filed the Opt-Out Statement with the Settlement Administrator, the FLSA or NYLL statute of
limitations applicable to your claims shall be tolled and suspended as of the date you filed your
Opt-In notice, and you shall have been deemed to have filed such separate action as of the date
of your filing of your Opt-In notice in this case (Dector, et al. v. RCI PLBG, Inc., et al., Case No.
17-CV-2269) for purposes of calculating the FLSA or NYLL statute of limitations.

If you fail to opt-out by [insert date 60 days following the date of mailing by the Settlement
Administrator of the notice informing the Collective Action Opt-In Plaintiffs of the Court’s
approval of the Agreement and notifying each Plaintiff of their allocated share of the Settlement
Amount], then you will automatically be part of this settlement and will be deemed to have
released all wage and hour claims under the federal Fair Labor Standards Act and New York law
which have been brought in the lawsuit or that are based on the same facts and circumstances as
the claims in the lawsuit, including but not limited to unpaid regular and overtime wage claims,
all related wage and hour and wage payment claims, all derivative benefit claims (i.e., claims for
benefits, both ERISA and non- ERISA, resulting from alleged failure to pay overtime or other
wages) and all interest on such claims, liquidated damages, punitive damages, and/or other
damages, attorneys’ fees, expenses, and costs.

If you exclude yourself, you will not receive any money from this lawsuit.



                                                   24
Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 25 of 28




 EXHIBIT E




                               25
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 26 of 28




                       AFFIDAVIT OF CONFESSION OF JUDGMENT

STATE OF NEW YORK               )
                                : ss.:
COUNTY OF                       )

       ROBERT DIMICELI, being duly sworn, deposes and says:

       1.   I reside at ___________________________________. I am an authorized officer
of RCI PLBG, Inc., a New York corporation with its principal place of business located at 545
Midland Avenue, Staten Island, New York.

         2.    Pursuant to the terms of the settlement agreement (the “Agreement”) entered into
by the Named Plaintiffs, Collective Action Opt-In Plaintiffs, and Defendants in the case of Dector,
et al. v. RCI PLBG, Inc., et al., Case No. 17-CV-2269 (the “Action”), to which this Affidavit is
annexed, I hereby confess judgment and authorize entry thereof in New York County against
myself individually, and against RCI PLBG, Inc., jointly and severally, in favor of the Named
Plaintiffs and Collective Action Opt-In Plaintiffs in the Action for the sum of Seven Hundred
Forty-Two Thousand Five Hundred and 00/100 Dollars ($742,500.00) less any amounts already
paid by the Defendants prior to defaulting pursuant to the Agreement.

        3.      This affidavit of confession of judgment is for a debt justly due to the Named
Plaintiffs and Collective Action Opt-In Plaintiffs under the terms of the Agreement, to which this
affidavit is annexed, which provides that myself, individually, and RCI PLBG, Inc. are to submit
the total sum of Five Hundred Fifty Thousand and 00/100 Dollars ($550,000.00), plus a 35%
penalty amounting to One Hundred Ninety-Two Thousand Five Hundred and 00/100 Dollars
($192,500.00) in the event of a default pursuant to the terms of the Agreement, less any amounts
already paid by the Defendants prior to defaulting, to the Named Plaintiffs, the Collective Action
Opt-In Plaintiffs, and their attorneys.

        4.      This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of myself and on behalf of RCI PLBG, Inc., including, without
limitation, the terms and provisions of the Agreement. I hereby represent my understanding that
upon the breach of the Agreement by the Defendants and the failure to cure in accordance with the
terms thereof, this affidavit may be docketed and entered in the Supreme Court of the State of New
York.



                                                  By: ___________________________________
                                                           ROBERT DIMICELI,
                                                           Individually and on behalf of
                                                           RBI PLBG, Inc.




                                                26
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 27 of 28




        On                 , 2020, before me personally came ROBERT DIMICELI, to me
known, who, by me duly sworn, did depose and say that deponent executed the foregoing Affidavit
of Confession of Judgment both in his individual capacity and in his capacity as an authorized
officer of RCI PLBG, Inc.



______________________________
      Notary Public




                                              27
       Case 1:17-cv-02269-ER Document 156-1 Filed 08/24/20 Page 28 of 28




                       AFFIDAVIT OF CONFESSION OF JUDGMENT

STATE OF NEW YORK               )
                                : ss.:
COUNTY OF                       )

       CHRISTOPHER CHIERCHIO, being duly sworn, deposes and says:

       1.      I reside at ___________________________________.

         2.      Pursuant to the terms of the settlement agreement (the “Agreement”) entered into
by the Named Plaintiffs, Collective Action Opt-In Plaintiffs, and Defendants in the case of Dector,
et al. v. RCI PLBG, Inc., et al., Case No. 17-CV-2269 (the “Action”), to which this Affidavit is
annexed, I hereby confess judgment and authorize entry thereof in New York County against
myself individually, jointly and severally with the separate affidavit of confession executed by
Robert DiMiceli and RCI PLBG, Inc., in favor of the Named Plaintiffs and Collective Action Opt-
In Plaintiffs in the Action for the sum of Seven Hundred Forty-Two Thousand Five Hundred and
00/100 Dollars ($742,500.00) less any amounts already paid by the Defendants prior to defaulting
pursuant to the Agreement.

        3.      This affidavit of confession of judgment is for a debt justly due to the Named
Plaintiffs and Collective Action Opt-In Plaintiffs under the terms of the Agreement, to which this
affidavit is annexed, which provides that myself, individually, Robert DiMiceli, and RCI PLBG,
Inc. are to submit the total sum of Five Hundred Fifty Thousand and 00/100 Dollars ($550,000.00),
plus a 35% penalty amounting to One Hundred Ninety-Two Thousand Five Hundred and 00/100
Dollars ($192,500.00) in the event of a default pursuant to the terms of the Agreement, less any
amounts already paid by the Defendants prior to defaulting, to the Named Plaintiffs, the Collective
Action Opt-In Plaintiffs, and their attorneys.

        4.       This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge, including, without limitation, the terms and provisions of the Agreement. I
hereby represent my understanding that upon the breach of the Agreement by the Defendants and
the failure to cure in accordance with the terms thereof, this affidavit may be docketed and entered
in the Supreme Court of the State of New York.


                                                  By: ___________________________________
                                                           CHRISTOPHER CHIERCHIO

      On                     , 2020, before me personally came CHRISTOPHER, to me known,
who, by me duly sworn, did depose and say that deponent executed the foregoing Affidavit of
Confession of Judgment in his individual capacity.



______________________________
      Notary Public
                                                28
